Case 16-08008        Doc 47     Filed 11/29/18     Entered 11/29/18 15:04:10          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-08008
         Montrell L Cochran

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/08/2016.

         2) The plan was confirmed on 07/08/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,692.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-08008       Doc 47     Filed 11/29/18        Entered 11/29/18 15:04:10                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $22,612.50
        Less amount refunded to debtor                             $993.26

 NET RECEIPTS:                                                                                     $21,619.24


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,600.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,137.09
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,737.09

 Attorney fees paid and disclosed by debtor:                   $400.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABC CREDIT & RECOVERY             Unsecured         176.00        176.34           176.34           0.00        0.00
 CHAVONDA COCHRAN                  Priority            0.00           NA               NA            0.00        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         500.00        366.00           366.00           0.00        0.00
 DIRECTV                           Unsecured         859.00        859.47           859.47           0.00        0.00
 DITECH FINANCIAL LLC              Unsecured           0.00          0.00             0.00           0.00        0.00
 ILLINOIS DEPT OF REVENUE          Priority          350.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY                  Unsecured      2,000.00       2,827.30         2,827.30           0.00        0.00
 INTERNAL REVENUE SERVICE          Unsecured          10.00      2,519.41         2,519.41           0.00        0.00
 INTERNAL REVENUE SERVICE          Priority      12,129.88     10,810.04        10,810.04       4,917.73         0.00
 JEFFERSON CAPITAL SYSTEMS         Secured       15,332.00     15,332.00        15,332.00       8,638.07    1,305.08
 JEFFERSON CAPITAL SYSTEMS         Unsecured            NA       1,065.88         1,065.88           0.00        0.00
 JP MORGAN CHASE BANK NA           Unsecured           0.00          0.00             0.00           0.00        0.00
 NICOR GAS                         Unsecured            NA         210.96           210.96           0.00        0.00
 ORANGE LAKE RESORT                Unsecured     16,050.00            NA               NA            0.00        0.00
 SANTANDER CONSUMER USA            Unsecured            NA          94.28            94.28           0.00        0.00
 SANTANDER CONSUMER USA            Secured        1,934.00       1,934.00         1,934.00      1,934.00       87.27
 ADVENTIST BOLINGBROOK HOSPITA     Unsecured      1,400.00            NA               NA            0.00        0.00
 AWL                               Unsecured      1,100.00            NA               NA            0.00        0.00
 CERTIFIED SERVICES INC            Unsecured         227.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE            Unsecured          50.00           NA               NA            0.00        0.00
 NAPERVILLE RADIOLOGISTS           Unsecured         150.00           NA               NA            0.00        0.00
 RYAN PIZINGER                     Unsecured         300.00           NA               NA            0.00        0.00
 EDWARD HOSPITAL                   Unsecured      1,200.00            NA               NA            0.00        0.00
 FIRST PREMIER BANK                Unsecured         685.00           NA               NA            0.00        0.00
 UNITED HEALTHCARE                 Unsecured           7.00           NA               NA            0.00        0.00
 VALLEY VIEW SCHOOL                Unsecured          40.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-08008      Doc 47        Filed 11/29/18    Entered 11/29/18 15:04:10                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal       Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
 WEBBANK/FINGERHUT               Unsecured         718.00           NA           NA             0.00        0.00
 SPRINT CORP                     Unsecured            NA         687.86       687.86            0.00        0.00
 SYSTEMS & SERVICES TECHNOLOGI   Unsecured            NA         327.12       327.12            0.00        0.00
 T MOBILE                        Unsecured         984.00        517.76       517.76            0.00        0.00
 VERIZON                         Unsecured      3,377.00       3,313.42     3,313.42            0.00        0.00
 WEST SUBURBAN BANK              Unsecured         700.00        803.01       803.01            0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                    $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                          $17,266.00         $10,572.07              $1,392.35
       All Other Secured                                     $0.00              $0.00                  $0.00
 TOTAL SECURED:                                         $17,266.00         $10,572.07              $1,392.35

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00               $0.00                  $0.00
        Domestic Support Ongoing                             $0.00               $0.00                  $0.00
        All Other Priority                              $10,810.04           $4,917.73                  $0.00
 TOTAL PRIORITY:                                        $10,810.04           $4,917.73                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $13,768.81                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                            $4,737.09
        Disbursements to Creditors                           $16,882.15

 TOTAL DISBURSEMENTS :                                                                        $21,619.24




UST Form 101-13-FR-S (9/1/2009)
Case 16-08008        Doc 47      Filed 11/29/18     Entered 11/29/18 15:04:10            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
